Matter of Alderman (2022 NY Slip Op 04270)





Matter of Alderman


2022 NY Slip Op 04270


Decided on July 1, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, NEMOYER, AND WINSLOW, JJ. (June 15, 2022.)


&em;

[*1]MATTER OF LAURA A. ALDERMAN, AN ATTORNEY, RESPONDENT. GRIEVANCE COMMITTEE OF THE FIFTH JUDICIAL DISTRICT, PETITIONER.

MEMORANDUM AND ORDER
Order of interim suspension entered pursuant to 22 NYCRR 1240.9.